Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 1, 2018

                                     No. 04-18-00502-CR

                                      Ronardo FAIRLY,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR3148
                         Honorable Joey Contreras, Judge Presiding


                                       ORDER
       After we granted Appellant’s first motion for extension of time to file the brief,
Appellant’s brief was due on October 29, 2018. See TEX. R. APP. P. 38.6(a). On the extended
due date, Appellant filed a second motion for a thirty-day extension of time to file the brief.
       Appellant’s motion is GRANTED; the brief is due on November 28, 2018.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court